Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 reads, “… the monitoring system is configured monitor the main control system…” when it should read, “… the monitoring system is configured to monitor the main control system…” .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (20060178797) in view of Suzuki (U.S. Publication No. 20190291591).
Regarding claim 1:
Larsen teaches:
A powertrain propulsive torque monitoring and remedial action system for a cruise control mode of an electrified vehicle having an electrified powertrain, the system comprising: a set of input devices/sensors configured to receive a set of inputs indicative of a driver torque request and a state/grade of a road along which the vehicle is traveling; ("In step 104, control determines a driver torque request based on data from operating parameters 32 and the operator input 34. The driver torque request can include a driver command or a cruise control command. In step 106, control determines an expected axle torque based on the driver torque request and a determination of the ability of one or more of the powerplants 18 and the powertrain 20 to respond based on the powerplant profile and vehicle speed. Control is also based on an accelerator pedal position or a cruise control signal." [0025] here it shows that a 
and a control system comprising a main control system and a monitoring system that are distinct from each other, ("The idle range determination submodule 256 evaluates the estimated actual axle torque variable 234 from the actual vehicle axle torque estimation module 206 and determines if the variable 234 is within a pre-determined idle range." [0048]; here it shows a submodule that acts as a monitoring system to ensure that the actual axle torque falls within a pre-determined idle range. Figure 1 shows a controller that acts as a main control system.)
wherein: the main control system is configured to operate the vehicle in the cruise control mode including (i) determining a total torque request for the electrified powertrain, ("In step 104, control determines a driver torque request based on data from operating parameters 32 and the operator input 34. The driver torque request can include a driver command or a cruise control command.” [0025]; here it shows determining a total torque request for a powertrain control assembly.)
and (iii) determining the road state/grade based on at least some of the set of inputs; (“This conversion is based on a wheel or rolling radius of the tires and other vehicle parameters. The gross vehicle propulsive force is converted to a net vehicle propulsive force by subtracting a calculated road load from the gross vehicle propulsive force. The calculated road load includes vehicle rolling losses and aerodynamic drag.” [0028]; here it shows that a road load based on vehicle rolling losses and aerodynamic drag is calculated.)
and the monitoring system is configured monitor the main control system during the cruise control mode including (i) determining the actual torque generated by the electrified powertrain, ("In step 108, control estimates an actual axle torque based on engine inefficiencies, a powerplant maximum torque and an engine speed. The estimate of the torque output from the powerplant is based on engine speed, the environmental indicators and a level of spark retardation." [0026]; here it shows that an actual axle torque is calculated.)
(ii) determining upper and lower acceptable torque limits for the cruise control mode based on the road state/grade from the main control system, ("In step 128, control determines whether the estimated actual axle torque is within an idle range. If the axle torque is within the idle range, control continues in step 130. If the axle torque is not within the idle range, control continues in step 132. Control sets a flag in step 130 to indicate that the estimated actual axle torque is within the pre-determined idle range. In step 132, control determines whether there is an idle torque request. This determination is based on, among other things, the position of the accelerator pedal 36, the brake pedal 38, other operator inputs 34, such as the cruise control 40, the operating parameters 32 and input from the telematics system 42. If there is the idle torque request, control continues in step 134. If there is no request for idle torque, the 
and (iii) taking remedial action when the actual torque is outside of the upper and lower acceptable torque limits. ("In step 138, control sets a flag indicating there is an inadequate response to the idle torque request. In step 140, control determines whether remedial action is required based on whether the flags have been set per steps 126 or 138. The flags 126 or 138 would respectively indicate an unintended change in acceleration or an inadequate response to an idle torque request respectively. If either flag has been set, control continues in step 142. If neither flag has been set, control ends. In step 142, control initiates remedial action and control ends. Remedial action includes, but is not limited to, regulation of axle torque or activation of the braking system 42 to compensate for unintended changes in acceleration and inadequate responses to the idle torque request" [0032]; here it shows that if there is an unintended change in acceleration or an inadequate response to an idle torque request, and the estimated actual torque does not fall within the idle torque range (between the upper and lower acceptable torque limits), the control initiates remedial action that can consist of regulating torque or initiating the braking system and therefore ending cruise control.)
Larsen does not explicitly teach that a distribution of the total torque is determined and commanded, however,
Suzuki teaches:
(ii) determining and commanding a distribution of the total torque request to the electrified powertrain, ("A distribution ratio adjusting portion 104 determines a distribution ratio St for distributing the demand torque Tt to the front motor 1f and the rear motor 1r," [0026]; here it 
Larsen and Suzuki are analogous art because they are in the same field of art, torque control and monitoring systems. It would have been obvious to one of ordinary skill in the art to modify the system taught by Larsen to include the torque distributing portion as taught by Suzuki in order to distribute the total torque command throughout the electric powertrain. The teaching suggestion/motivation to combine is that by distributing the total torque over multiple motors, the electric powertrain can provide a more efficient control when for instance the vehicle is traveling on a gradient. 

Regarding claim 2:
Larsen in view of Suzuki teaches all of the limitations of claim 1.
Larsen further teaches:
wherein the remedial action taken by the monitoring system comprises disabling the cruise control mode of the main control system. ("Remedial action includes, but is not limited to, regulation of axle torque or activation of the braking system 42 to compensate for unintended changes in acceleration and inadequate responses to the idle torque request" [0032]; here it shows that the remedial action can consist of initiating the braking system and therefore disabling the cruise control mode.)

Regarding claim 3:
Larsen in view of Suzuki teaches all of the limitations of claim 1.
Larsen further teaches:
wherein the remedial action taken by the monitoring system comprises limiting or adjusting at least one of the total torque request ("Remedial action includes, but is not limited to, regulation of axle torque or activation of the braking system 42 to compensate for unintended changes in acceleration and inadequate responses to the idle torque request" [0032]; here it shows that one form of remedial action includes regulating the axle torque.)
Larsen does not explicitly teach distributing torque control, however,
Suzuki teaches:
and its distribution for control by the main control system during the cruise control mode. ("If a total of the first torque command values Tt1 of the motors is lower than the demand torque Tt, a torque redistribution portion 107 calculates a second front motor torque command value Ttf2 and a second rear motor torque command value Ttr2 (hereinafter, these command values will be referred to as second torque command values Tt2), which are obtained by redistributing the torque to the motor in which the first torque command value Tt1 is lower than the torque limit value Tlim, without allowing the total of the first torque command values Tt1 of the motors to exceed the demand torque Tt." [0029]; here it shows that if a torque command value is lower than a demand torque (or falls outside a torque range), redistribution of the torque occurs so it falls within the torque limits.)
Larsen and Suzuki are analogous art because they are in the same field of art, torque control and monitoring systems. It would have been obvious to one of ordinary skill in the art to modify the system taught by Larsen to include the torque distributing portion as taught by Suzuki in order to distribute the total torque command throughout the electric powertrain. The teaching 

Regarding claim 4:
Larsen in view of Suzuki teaches all of the limitations of claim 1. 
Larsen further teaches:
wherein the remedial action taken by the monitoring system comprises setting a diagnostic trouble code (DTC) ("Other exemplary remedial actions include, but are not limited to, activation of the braking system 48, activation of service codes or shutting down on or more powerplants 18 as a protective measure. One type of remedial action could include contacting a customer center through the telematics system 42, like OnStar.RTM...” [0051]; here it shows that one type of remedial action can be the activation of service codes.)

Regarding claim 5:
Larsen in view of Suzuki teaches all of the limitations of claim 1.
Larsen further teaches:
wherein the set of inputs indicative of the driver torque request include an accelerator pedal position and a desired speed of the vehicle for the cruise control mode. ("In step 132, control determines whether there is an idle torque request. This determination is based on, among other things, the position of the accelerator pedal 36, the brake pedal 38, other operator inputs 34, such as the cruise control 40, the operating parameters 32 and input from the telematics 

Regarding claim 11:
Larsen teaches:
A powertrain propulsive torque monitoring and remedial action method for a cruise control mode of an electrified vehicle having an electrified powertrain, the method comprising: obtaining, from a set of input devices/sensors, a set of inputs indicative of a driver torque request and a state/grade of a road along which the vehicle is traveling; ("In step 104, control determines a driver torque request based on data from operating parameters 32 and the operator input 34. The driver torque request can include a driver command or a cruise control command. In step 106, control determines an expected axle torque based on the driver torque request and a determination of the ability of one or more of the powerplants 18 and the powertrain 20 to respond based on the powerplant profile and vehicle speed. Control is also based on an accelerator pedal position or a cruise control signal." [0025] here it shows that a set of inputs is received from a set of input devices (accelerator pedal position or a cruise control signal) and from sensor data that indicates a state/grade of a road (powerplant profile and vehicle speed). Paragraph [0022] shows that the powerplant profile includes estimates of state variables of the vehicle, "The coordinated torque security control is based on certain state variables that define the performance of the vehicle 10, one or more powerplants 18 and the powertrain 20. The state variables include, but are not limited to, torque, speed, acceleration, jerk and/or power, which all serve as inputs to the controller 30 and can be included in the 
operating, by a main control system of the vehicle, in a cruise control mode including: determining a total torque request for the electrified powertrain. ("In step 104, control determines a driver torque request based on data from operating parameters 32 and the operator input 34. The driver torque request can include a driver command or a cruise control command. " [0025]; here it shows determining a total torque request for a powertrain control assembly.)
determining the road state/grade based on at least some of the set of inputs; (“This conversion is based on a wheel or rolling radius of the tires and other vehicle parameters. The gross vehicle propulsive force is converted to a net vehicle propulsive force by subtracting a calculated road load from the gross vehicle propulsive force. The calculated road load includes vehicle rolling losses and aerodynamic drag.” [0028]; here it shows that a road load based on vehicle rolling losses and aerodynamic drag is calculated.)
and monitoring, by a monitoring system of the vehicle that is distinct from the main control system, the main control system during the cruise control mode including: determining an actual torque being generated by the electrified powertrain, ("In step 108, control estimates an actual axle torque based on engine inefficiencies, a powerplant maximum torque and an engine speed. The estimate of the torque output from the powerplant is based on engine speed, the environmental indicators and a level of spark retardation." [0026]; here it shows that an actual axle torque is calculated.)
determining upper and lower acceptable torque limits for the cruise control mode based on the road state/grade ("In step 128, control determines whether the estimated actual axle torque is within an idle range. If the axle torque is within the idle range, control continues in step 130. If the axle torque is not within the idle range, control continues in step 132. Control sets a flag in step 130 to indicate that the estimated actual axle torque is within the pre-determined idle range. In step 132, control determines whether there is an idle torque request. This determination is based on, among other things, the position of the accelerator pedal 36, the brake pedal 38, other operator inputs 34, such as the cruise control 40, the operating parameters 32 and input from the telematics system 42. If there is the idle torque request, control continues in step 134. If there is no request for idle torque, the control continues in step 136." [0030]; here it shows that an idle range is determined for the estimated actual torque.)
and taking remedial action regarding the cruise control mode when the actual torque is outside of the upper and lower acceptable torque limits. ("In step 138, control sets a flag indicating there is an inadequate response to the idle torque request. In step 140, control determines whether remedial action is required based on whether the flags have been set per steps 126 or 138. The flags 126 or 138 would respectively indicate an unintended change in acceleration or an inadequate response to an idle torque request respectively. If either flag has been set, control continues in step 142. If neither flag has been set, control ends. In step 142, control initiates remedial action and control ends. Remedial action includes, but is not limited to, regulation of axle torque or activation of the braking system 42 to compensate for unintended changes in acceleration and inadequate responses to the idle torque request" [0032]; here it shows that if there is an unintended change in acceleration or an inadequate 
Larsen does not explicitly teach that a distribution of the total torque is determined and commanded, however,
Suzuki teaches:
determining and commanding a distribution of the total torque request to the electrified powertrain, ("A distribution ratio adjusting portion 104 determines a distribution ratio St for distributing the demand torque Tt to the front motor 1f and the rear motor 1r," [0026]; here it shows that a it is determined how to distribute and command to separate motors a demand torque.)
Larsen and Suzuki are analogous art because they are in the same field of art, torque control and monitoring systems. It would have been obvious to one of ordinary skill in the art to modify the system taught by Larsen to include the torque distributing portion as taught by Suzuki in order to distribute the total torque command throughout the electric powertrain. The teaching suggestion/motivation to combine is that by distributing the total torque over multiple motors, the electric powertrain can provide a more efficient control when for instance the vehicle is traveling on a gradient. 

Regarding claim 12:
Larsen in view of Suzuki teaches all of the limitations of claim 11.
Larsen further teaches:
wherein the remedial action taken by the monitoring system comprises disabling, by the monitoring system, the cruise control mode of the main control system. ("Remedial action includes, but is not limited to, regulation of axle torque or activation of the braking system 42 to compensate for unintended changes in acceleration and inadequate responses to the idle torque request" [0032]; here it shows that the remedial action can consist of initiating the braking system and therefore disabling the cruise control mode.)

Regarding claim 13:
Larsen in view of Suzuki teaches all of the limitations of claim 11.
Larsen further teaches:
wherein the remedial action taken by the monitoring system comprises limiting or adjusting, by the monitoring system, at least one of the total torque request ("Remedial action includes, but is not limited to, regulation of axle torque or activation of the braking system 42 to compensate for unintended changes in acceleration and inadequate responses to the idle torque request" [0032]; here it shows that one form of remedial action includes regulating the axle torque.)
Larsen does not explicitly teach distributing torque control, however,
Suzuki teaches:
and its distribution for control by the main control system during the cruise control mode. ("If a total of the first torque command values Tt1 of the motors is lower than the demand torque Tt, a torque redistribution portion 107 calculates a second front motor torque command value 
Larsen and Suzuki are analogous art because they are in the same field of art, torque control and monitoring systems. It would have been obvious to one of ordinary skill in the art to modify the system taught by Larsen to include the torque distributing portion as taught by Suzuki in order to distribute the total torque command throughout the electric powertrain. The teaching suggestion/motivation to combine is that by distributing the total torque over multiple motors, the electric powertrain can provide a more efficient control when for instance the vehicle is traveling on a gradient. 

Regarding claim 14:
Larsen in view of Suzuki teaches all of the limitations of claim 11.
Larsen further teaches:
wherein the remedial action taken by the monitoring system comprises setting, by the monitoring system, a diagnostic trouble code (DTC) ("Other exemplary remedial actions include, but are not limited to, activation of the braking system 48, activation of service codes or shutting down on or more powerplants 18 as a protective measure. One type of remedial 

Regarding claim 15:
Larsen in view of Suzuki teaches all of the limitations of claim 11.
Larsen further teaches:
wherein the set of inputs indicative of the driver torque request include an accelerator pedal position and a desired speed of the vehicle for the cruise control mode. ("In step 132, control determines whether there is an idle torque request. This determination is based on, among other things, the position of the accelerator pedal 36, the brake pedal 38, other operator inputs 34, such as the cruise control 40, the operating parameters 32 and input from the telematics system 42." [0030]; here it shows that the torque request is based on the accelerator pedal position and an operator input (desired speed) for a cruise control 40.)

Claim 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (20060178797) in view of Suzuki (U.S. Publication No. 20190291591) in view of Choi (U.S. Publication No. 20210122379).
Regarding claim 8:
Larsen in view of Suzuki teaches all of the limitations of claim 1.
Choi teaches:
wherein the main control system and the monitoring system are distinct portions of a single processor. (“The term group processor circuit encompasses a processor circuit that, in combination with additional processor circuits, executes some or all code from one or more modules. References to multiple processor circuits encompass multiple processor circuits on discrete dies, multiple processor circuits on a single die, multiple cores of a single processor circuit, multiple threads of a single processor circuit, or a combination of the above. The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.” [0057]; here it shows a multi-core (distinct portions) processor in a vehicle control system.)
Larsen, Suzuki, and Dudar are analogous art because they are in the same field of art, fault detection systems in vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the main control system and the monitoring systems taught by Larsen in view of Suzuki to be contained in distinct portions of a single processor as taught in Choi in order for the main control system and the monitoring system to be together in a multi-core processor. The teaching suggestion/motivation to combine is that it will allow for easier fault detection by allowing cores to run self-diagnostic tests to ensure that each core (or distinct portion) is working properly.

Regarding claim 9:
Larsen in view of Suzuki in view of Choi teaches all of the limitations of claim 8.
Choi further teaches:
wherein the main control system and the monitoring system are separate cores of a single processor. (“The term group processor circuit encompasses a processor circuit that, in combination with additional processor circuits, executes some or all code from one or more modules. References to multiple processor circuits encompass multiple processor circuits on discrete dies, multiple processor circuits on a single die, multiple cores of a single processor circuit, multiple threads of a single processor circuit, or a combination of the above. The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.” [0057]; here it shows a multi-core processor for a vehicle control system.)
Larsen, Suzuki, and Choi are analogous art because they are in the same field of art, fault detection systems in vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the main control system and the monitoring systems taught by Larsen in view of Suzuki to be contained in separate cores of a single processor as taught by Choi in order for the main control system and the monitoring system to be together in a multi-core processor. The teaching suggestion/motivation to combine is that it will allow for easier fault detection by allowing cores to run self-diagnostic tests to ensure that each core is working properly.

Regarding claim 10:
Larsen in view Suzuki teaches all of the limitations of claim 1. 
Choi teaches:
wherein the main control system and the monitoring system are distributed amongst two or more distinct processors. (“The term group processor circuit encompasses a processor circuit that, in combination with additional processor circuits, executes some or all code from one or more modules. References to multiple processor circuits encompass multiple processor circuits on discrete dies, multiple processor circuits on a single die, multiple cores of a single processor circuit, multiple threads of a single processor circuit, or a combination of the above.” [0057]; here it also shows that the vehicle control systems components can be split amongst multiple processor circuits.)
Larsen, Suzuki, and Choi are analogous art because they are in the same field of art, fault detection systems in vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the main control system and the monitoring systems taught by Larsen in view of Suzuki to be contained in separate processors as taught by Choi in order to have the main control system and the monitoring system in two separate processors. The teaching suggestion/motivation to combine is that by separating the processors, one processor can act as a safety or backup when the other processor fails. 

Regarding claim 18:
Larsen in view of Suzuki teaches all of the limitations of claim 11.
Choi teaches:
wherein the main control system and the monitoring system are distinct portions of a single processor. (“The term group processor circuit encompasses a processor circuit that, in combination with additional processor circuits, executes some or all code from one or more multiple cores of a single processor circuit, multiple threads of a single processor circuit, or a combination of the above. The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.” [0057]; here it shows a multi-core (distinct portions) processor in a vehicle control system.)
Larsen, Suzuki, and Dudar are analogous art because they are in the same field of art, fault detection systems in vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the main control system and the monitoring systems taught by Larsen in view of Suzuki to be contained in distinct portions of a single processor as taught in Choi in order for the main control system and the monitoring system to be together in a multi-core processor. The teaching suggestion/motivation to combine is that it will allow for easier fault detection by allowing cores to run self-diagnostic tests to ensure that each core (or distinct portion) is working properly.

Regarding claim 19:
Larsen in view of Suzuki in view of Choi teaches all of the limitations of claim 18.
Choi further teaches:
wherein the main control system and the monitoring system are separate cores of a single processor. (“The term group processor circuit encompasses a processor circuit that, in combination with additional processor circuits, executes some or all code from one or more 
Larsen, Suzuki, and Choi are analogous art because they are in the same field of art, fault detection systems in vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the main control system and the monitoring systems taught by Larsen in view of Suzuki to be contained in separate cores of a single processor as taught by Choi in order for the main control system and the monitoring system to be together in a multi-core processor. The teaching suggestion/motivation to combine is that it will allow for easier fault detection by allowing cores to run self-diagnostic tests to ensure that each core is working properly.

Regarding claim 20:
Larsen in view Suzuki teaches all of the limitations of claim 11. 
Choi teaches:
wherein the main control system and the monitoring system are distributed amongst two or more distinct processors. (“The term group processor circuit encompasses a processor circuit that, in combination with additional processor circuits, executes some or all code from one or 
Larsen, Suzuki, and Choi are analogous art because they are in the same field of art, fault detection systems in vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the main control system and the monitoring systems taught by Larsen in view of Suzuki to be contained in separate processors as taught by Choi in order to have the main control system and the monitoring system in two separate processors. The teaching suggestion/motivation to combine is that by separating the processors, one processor can act as a safety or backup when the other processor fails. 

Allowable Subject Matter
Claims 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664